Citation Nr: 1235450	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  07-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to January 26, 2008, in excess of 20 percent between January 26, 2008 and May 23, 2010, and in excess of 40 percent since May 24, 2010 for service-connected compression fracture of T8 with degenerative joint disease (thoracic spine disability). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968 and from August 1971 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a higher rating for the thoracic spine disability.  

In support of his claim, the Veteran testified at a hearing at the RO in September 2008 before the undersigned Acting Veterans Law Judge of the Board.

In April 2009 and July 2011, the Board remanded this issue to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development. 

As noted in the April 2009 Remand, the Veteran testified that he had difficulties with his cervical spine and with his ribs secondary to his service-connected compression fracture T8 with degenerative joint disease.  The Board referred those issues to the RO for further development.  A Veterans Claims Assistance Act (VCAA) letter concerning his claim for a rib injury was sent to him the next month.  However, the RO did not address the secondary claim for service connection for a cervical spine disability (new and material).  As the Agency of Original Jurisdiction (AOJ), the RO must consider this claim in the first instance.  Therefore, the Board does not have jurisdiction over this claim and is referring it again to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claim that is before the Board for a higher rating for the thoracic spine disability, this claim requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his mid back disability has significantly worsened since his VA examination in July 2010, over 2 years ago.  In a statement received in December 2011 he reports that has increasing instability of thoracic spine.  He has also submitted private treatment records showing ongoing medical care.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Although the Board notes that this is the second time during the course of this appeal that the Veteran has argued that his disability has become worse since a previous examination, thereby forcing the Board to remand for a new examination, the Board has little discretion in this matter due to controlling case law.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

As a further development measure, the Veteran should be contacted in regard to obtaining any more recent records of treatment for his thoracic spine disability.  

In addition, in this December 2011 statement the Veteran also reported receiving VA vocational rehabilitation and training.  Thus, his Vocational Rehabilitation and Counseling folder also needs to be obtained and associated with the claims file for consideration in this appeal.

Lastly, the Board notes that the Veteran currently represents himself in this matter.  He has previously submitted additional evidence during the course of this appeal which required remand in order to allow the RO to have initial review.  The Board believes that if the Veteran is given a letter that describes the purpose of a waiver of RO review of additional evidence, and requests for the Veteran to provide an indication to accompany any additional evidence he may submit in the future that notes whether or not he desires to waive initial RO consideration, further delays in this matter may be avoided. 

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.  And because this folder is in the custody of a Federal department or agency - namely, VA - the attempts to obtain it are governed by 38 C.F.R. § 3.159(c)(2).  He also must be appropriately notified in the event it, too, is not obtained.  38 C.F.R § 3.159(e)(1).

2.  Provide the Veteran an opportunity to identify any additional healthcare provider who has treated him for his thoracic spine disability.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  The efforts to obtain any identified records depend on whether they are in the custody of a Federal department or agency.  If not, then 38 C.F.R § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of his thoracic spine disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

As well, it is imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of the thoracic spine disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison. 

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated. 

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the thoracic spine is subject to prolonged, repetitive motion over a period of time.  This determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors. 

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months. 

*According to Note (1) in 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the lower extremities (e.g., decreased sensation from radiculopathy or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

4.  Then readjudicate this claim in light of all additional evidence.  This readjudication should expressly consider whether or not referral for extraschedular consideration is required in this case.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  Finally, notify the Veteran that any evidence he submits in a timely fashion subsequent to the SSOC will require initial consideration by the RO/AOJ unless he waives such consideration.  The letter should explain that a waiver is not required and whether or not to waive initial consideration is entirely the Veteran's choice, but also note that if he does not clearly indicate when submitting new evidence whether or not such a waiver is desired then either his intention will have to be ascertained by contacting the Veteran or the appeal with have to be returned for initial RO/AOJ review.  Finally, it should be noted that this is in no way an attempt to dissuade the Veteran from submitting further relevant evidence, as it is his right, but is merely an attempt to prevent further delay in this matter in the event that he does submit further evidence.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


